Calhoon, J.,
delivered tbe following dissenting opinion:
I cannot concur in tbe opinion of tbe majority of tbe court. Municipalities are powerless to levy taxes, unless expressly authorized to do so by law. Vicksburg could not levy any tax whatever if its charter did not empower it to do so. It is also perfectly clear that, until tbe municipal chapter of tbe Code 1892 (cb. 93, p. 686) was enacted, no municipality could tax property which bad escaped taxation in previous years. But Vicksburg is not under the municipal chapter of that code. It elected not to come under it, and therefore by § 3035 it is exempted from its operation as to tbe subject in band, it not being one of those made applicable by § 3036 to all such corporations whether under that chapter or not. Taxation being an annual scheme, and, Vicksburg being absolutely powerless itself to tax for past years, it is curious, indeed, if tbe revenue agent can make it do what it is armed with no power itself to do. If be may so compel, it must be in virtue of some express law strictly construed. If there be any such, it is cb. 34, p. 29, Acts 1894, and it would require an india-rubber stretch of construction to make that reach tbe point. Certainly there is nothing there expressly empowering municipalities to levy and collect back taxes, while it is notably true that tbe legislature has given that power to those under tbe municipal chapter of tbe code, § 3018. If tbe municipal board of Vicksburg bad, of its own motion, ordered this assessment for back taxes, successful resistance by tbe citizen would be certain on tbe ground of ultra vires. Adams v. Greenville, 77 Miss., 881; s. c., 27 So., *600990. This cannot be questioned, and there is no law giving the revenue agent more power than the city has — no law giving bim power above the city, or to infuse a power into it which it never had by law. Manifestly, the design of the act of 1894 was to enable the revenue agent to cause tbe exercise of existing powers, not to supply tbe want of them. No presumption can be indulged against a citizen taxpayer. Tbe express law must exist to warrant tbe caption of bis- property in invitum. In fact, it bas been gathered from its history that the law creating the very important office of revenue agent — an office quite ably and conscientiously filled by the present incumbent — was aimed at corrupt officers and against tax-dodging citizens and corporations evading taxation by withholding property from assessment for taxes duly levied, and there was no purpose to arm that officer with-power superior to the legislative machinery which he may set in motion. "When be can and does set it in motion, it can only run by tbe force originally given it by law, and not by a motive power created and applied by tbe revenue agent. Any other view would work singular results. Vicksburg might levy no tax whatever, and should not, unless her local needs require tbe money for her government. . Here, as required by her charter, whether validly or not, she did not levy any tax on that, class of solvent credits known as “vendor’s lien notes,” given for iand situated within her limits. Tbe citizen, therefore, could not list these and pay on them. Is be, or bis estate, twenty years after, to be called on to pay, and thus, perhaps, be bankrupted for no fault of his own, at the instance of a state officer ? Tbe statement of tbe question would seem to carry its own proof that there could have been no such legislative purpose.
Tbe other question presented by the record need not be considered or decided, but it is my judgment that, under tbe constitution of 1869, tbe .legislature bad tbe power to exempt from municipal taxation in tbe charter of Vicksburg that class of solvent Credits which it did exempt, being vendor’s lien notes" *601for land lying witbin tbe limits of that city. It, no donbt, was a measure.of local importance there to encourage the transfer of real estate so that the people might procure homes. I know of no case which, on careful scrutiny, militates against this view; and this is entirely aside from consideration of the question of local self-government, which is the bed rock of the polity of this and all other states of the Union, as well as of the federal government itself.